189 F.2d 966
Robert J. FLANAGAN, as Executor of the Estate of Helen S. H.Winston, etc., Appellant,v.Alice T. MARVEL et al.
No. 14313.
United States Court of Appeals Eighth Circuit.
May 2, 1951.

1
Charles S. Bellows, Wayzata, Minn., for appellant.


2
Morley, Cant, Taylor, Haverstock & Beardsley, Frank W. Plant, Jr., Fowler, Youngquist, Furber, Taney & Johnson and John R. Goetz, all of Minneapolis, Minn., for appellees.


3
Appeal from District Court dismissed, 94 F.Supp. 145, with prejudice and at cost of appellant, on motion of appellant and stipulation of parties.